Opinion filed March 12, 2020




                                       In The

        Eleventh Court of Appeals
                                    ___________

                               No. 11-20-00025-CR
                                    ___________

                 RICHARD WAYNE EDGAR, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 28034A


                     MEMORANDUM OPINION
      Appellant, Richard Wayne Edgar, has filed a motion to dismiss his appeal. In
the motion, Appellant asks that his notice of appeal be withdrawn and that this appeal
be dismissed. Attached to the motion is a letter from Appellant to his appellate
counsel in which Appellant indicates that, after discussing the matter with his family,
he has decided that he no longer wishes to pursue the appeal. The motion is signed
by Appellant’s counsel, and the letter attached to the motion is signed by Appellant.
Consequently, we dismiss the appeal pursuant to TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


                                                                   PER CURIAM


March 12, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2